Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: :
The prior art of record fail to teach or suggest a device comprising a peripheral circuit configured to perform a read operation or a program operation on the memory cells; and control logic configured to control the peripheral circuit to perform a test read operation of reading the memory cells using 10a test read voltage that is any one read voltage among preset default read voltages, and perform a refresh program operation of applying a refresh program voltage to some memory cells among the memory cells according to the number of memory cells having a threshold voltage greater than the test read 15voltage (claim 1); a method comprising the step of  obtaining test read data obtained by sensing the memory cells using a test read voltage that is any one read voltage 5among preset default read voltages; and applying a refresh program voltage to some memory cells among the memory cells according to the number of reference logic values included in the test read data (claim 16) a device including a peripheral circuit configured to perform a read operation or a program operation on the plurality of memory cells; and 73PA4532-0 a refresh operation controller configured to control the peripheral circuit to perform a refresh program operation for a program state in which the number of memory cells of which a threshold voltage is decreased among the plurality of memory 5cells exceeds a preset reference number among the plurality of program states (claim 21).
The cited reference of Park et al disclose a device for performing a refresh program including a read voltage and a threshold voltage.
The cited reference of Pang et al disclose a refresh program (para 0169).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. dinh
6/18/22
/SON T DINH/Primary Examiner, Art Unit 2824